COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                '
 CHARLES OLA-OKELOLA
 AND ALL OCCUPANTS OF                           '
 1609 GLENDORA COURT,
 DENTON, TEXAS 76210                            '              No. 08-12-00134-CV

                        Appellant,              '                   Appeal from
                                                '
 v.                                                         County Court at Law No. 2
                                                '
 WELLS FARGO BANK, N.A.,                                     of Denton County, Texas
 A/K/A WACHOVIA MORTGAGE,                       '
 A DIVISION OF WELLS FARGO                                    (TC # CV-2012-00018)
 BANK, N.A., AND FORMERLY                       '
 KNOWN AS WACHOVIA MORTGAGE,
 FSB, FORMERLY KNOWN AS WORLD                   '
 SAVINGS BANK, FSB,
                                                '
                        Appellee.


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion for

extension of time, we dismiss the appeal.

       Appellant failed to file his brief on the due date. On June 1, 2012, the Clerk of the Court

sent the parties a notice that Appellant had not filed his brief or motion for extension of time.

Further, the notice advised the parties of the Court’s intent to dismiss for want of prosecution

unless one of the parties responded showing grounds to continue the appeal. No response has

been received as of this date.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file her brief in the time prescribed, and gives no reasonable explanation
for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). Because Appellant failed to file his brief and has not

responded to our inquiry, we dismiss the appeal for want of prosecution pursuant to

TEX.R.APP.P. 38.8(a)(1), 42.3(b), and 42.3(c).


July 31, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -2-